Opinion oe the Court, by
Judd, C.J.
In the above cases the defendants were arrested on charges of selling spirituous liquor without a license in Honolulu, *627Friedenburg in July last and Palau in April last. Both defendants on being brought before the District Court of Honolulu, pleaded guilty and sentence thereon was suspended. The understanding was that if the defendants should repeat the offense, the prosecution would ask that sentence be imposed in the premises for the previous offense. Later both defendants were again arrested for the same offense alleged by the warrant to have been committed, by Friedenburg in August and September last and by Palau in August last.
Deputy Attorney-General A. G. M. Robertson, for prosecution.
J, K. Kaulia and E. Johnson, for defendants.
On coming into court the prosecution showed the court that in the previous cases pleas of guilty had been made and that sentence had been suspended and thereupon moved to have sentence imposed. Counsel for defendants claimed that the court could not impose sentence till the prosecution proves the commission of the second offense. The magistrate overruled the objection and imposed sentence. The defendants noted appeals to the Circuit Court on points of law. At the last November Term the appeals were there dismissed on the ground that no points of law were certified up by the magistrate. Thereupon the defendants “appealed” to this Court.
This was erroneous. Questions of law can only come to this Court from the Circuit Court at term by bill of exception duly perfected and allowed by the presiding Judge. This would be sufficient ground to dispose of these cases. But we add that where a defendant on a criminal charge pleads guilty thereto and sentence, at the request of the prosecution is suspended, he puts himself in the hands of the prosecution as to his future conduct.
The proof of a commission of a second offense is not a condition precedent to the power of the magistrate to impose the sentence up to that time suspended.
The so called exceptions are dismissed.